Case 19-12122-KG Doc 396 Filed 11/05/19 Page 1 of 12

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

)
In re: ) Chapter 11

)
FOREVER 21, INC., et al! } Case No. 19-12122 (KG)

 

Debtors. (Jointly Administered)

Nee Sree ae eee

Re: Docket No. 206

 

ORDER (1) SETTING BAR
DATES FOR FILING PROOFS OF CLAIM,
INCLUDING REQUESTS FOR PAYMENT UNDER
SECTION 503(B)(9), (I) SETTING A BAR DATE FOR THE FILING OF
PROOFS OF CLAIM BY GOVERNMENTAL UNITS, (111) ESTABLISHING
AMENDED SCHEDULES BAR DATE AND REJECTION DAMAGES BAR DATE,
(IV) APPROVING THE FORM OF AND MANNER FOR FILING PROOFS OF CLAIM,
(V) APPROVING NOTICE OF BAR DATES, AND (VI) GRANTING RELATED RELIEF

 

Upon the motion (the “Motion’’)? of the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) for entry of an order (this “Order’’) (a) establishing deadlines for filing
proofs of claim, including requests for payment under section 503(b)(9) of the Bankruptcy Code,
in these chapter 11 cases, (b) establishing the Governmental Bar Date, (c) establishing the
Amended Schedules Bar Date and the Rejection Damages Bar Date, (d) approving the proposed
Proof of Claim Form, (e) approving propased Bar Date Notice, (f) approving the proposed form
of Publication Notice, and (g) granting related relief, all as more fully set forth in the Motion; and

upon the First Day Declaration; and this Court having jurisdiction over this matter pursuant to

 

| The Debtors in these chapter !1 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 2§ International Holdings,
Ine. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, E.LC (4224); Forever 21 Retail,
Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’
service address is: 3880 N. Mission Road, Los Angeles, California 90031.

Capitalized terms used but not otherwise defined herein shalf have the meanings ascribed to them in the Motion.
Case 19-12122-KG Doc 396 Filed 11/05/19 Page 2 of 12

28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States
District Court for the District of Delaware, dated February 29, 2012; and that this Court may enter
a final order consistent with Article Hl of the United States Constitution; and this Court having
found that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C.
8§ 1408 and 1409; and this Court having found that the Debtors’ notice of the Motion and
opportunity for a hearing on the Motion were appropriate under the circumstances and no other
notice need be provided; and this Court having reviewed the Motion and having heard the
statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);
and this Court having determined that the legal and factual bases set forth in the Motion and at the
Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:
I. The Motion is granted as set forth herein.
1. The Bar Dates and Procedures for Filing Proots of Claim.
2. Each person or entity? that asserts a claim against the Debtors that arose before the

Petition Date, including requests for payment under section 503(b)(9) of the Bankruptcy Code,
shall be required to file an original, written proof of claim (a “Proof of Claim”), substantially in
the form attached hereto as Exkibit_1 (the “Proof of Claim Form”) or Official Form 410.4

Specifically, the following bar dates (“Bar Date” or “Bar Dates,” as applicable) are established:

 

3 Except as otherwise defined herein and in the Motion, all terms specifically defined in the Bankruptcy Code have
those meanings ascribed to them by the Bankruptcy Code. In particular, as used herein: (a) the term “claim” has
the meaning given to it in section 101(5) of the Bankruptcy Code; (b) the term “entity” has the meaning given to
it in section 101(15)} of the Bankruptcy Code; (c) the term “governmental unit” has the meaning given to it in
section 101(27) of the Bankruptcy Code; and (d) the term “person” has the meaning given to it in section [01(41}
of the Bankruptcy Code.

4 Copies of Official Form 410 may be obtained by: (a) calling the Debtors’ restructuring hotline at 877-5 10-9565
(toll free) or 917-947-5437 (international); (b) visiting the Debtors’ restructuring website at:
Case 19-12122-KG Doc 396 Filed 11/05/19 Page 3 of 12

a. Except in the cases of governmental units and certain other
exceptions explicitly set forth herein, all Proofs of Claim must be
filed so they are actually received on or before January 13, 2020,
at 5:00 p.m., prevailing Eastern Time, (the “Claims Bar Date”)
at the addresses and in the form set forth herein. For the
avoidance of doubt, the Bar Date Notice will expressly set forth the
date on which all Proofs of Claims must be filed. The Claims Bar
Date applies to all types of claims against the Debtors that arose or
are deemed to have arisen before the Petition Date, except for claims
that are subject to one of the other Bar Dates set forth below, or are
specifically exempt from complying with the applicable Bar Dates,
as set forth in this Order.

b. All governmental units holding claims (whether secured, unsecured
priority, or unsecured non-priority) that arose (or are deemed to have
arisen) prior to the Petition Date, including requests for payment
pursuant to section 503(b)(9) of the Bankruptcy Code, must file
Proofs of Claims, including claims for unpaid taxes, whether such
claims arise from prepetition tax years or periods or prepetition
transactions to which the Debtors were a party, must file such Proofs
of Claim so they are actually received on or before
March 27, 2020, at 5:00 p.m., prevailing Eastern Time,
(the “Governmental Bar Date”) at the addresses and in the form
set forth herein.

c. If the Debtors amend or supplement the Schedules after having
given notice of the Bar Dates, the Debtors shall give notice by
first-class mail of any amendment or supplement to holders of
claims affected thereby, and the deadline for those holders to file
Proofs of Claim, if necessary, shall be the later of (i) the Claims Bar
Date or the Governmental Bar Date, as applicable; and (ii) 5:00
p.m., prevailing Eastern Time, on the date that is 21 days from the
date of service on the affected creditor of the notice of the filing,
amendment, or supplement (or another time period as may be fixed
by this Court) (the “Amended Schedules Bar Date”).

d. Unless otherwise ordered, all persons or entities asserting claims
arising from the rejection of executory contracts or unexpired leases
of the Debtors shall file a Proof of Claim om account of such
rejection by the later of: (i) the Claims Bar Date; (ii) 5:00 p.m.,
prevailing Eastern Time, on the date that is 30 days after the later of
(A} the deadline for objections to such rejection, if no objection is
filed and (B) the date of service of notice of entry of an order

 

https://cases.primeclerk.com/Forever21: (c} writing to the Debtors’ Claims Processing Center, Forever 21, [nc.,
et al. Claims Processing, c/o Prime Clerk LLC, 850 Third Avenue, Suite 412, Brooklyn, New York 11232; and/or
(d) visiting the website maintained by the Court at http://wwyw.deb.uscourts.gov/.

Va
Case 19-12122-KG Doc 396 Filed 11/05/19 Page 4 of 12

3. All Proofs of Claim must be filed so as to be actually received by Prime Clerk LLC

(“Prime Clerk’), the notice and claims agent retained in these chapter 1! cases, on or before the

applicable Bar Date.

authorizing the rejection of any executory contract or unexpired
lease of the Debtors and indicating that all such filed objections have
either been overruled or withdrawn; provided that, with respect to
nonresidential real property leases rejected pursuant to the plan filed
in these chapter 11 cases (the “Plan”), Proofs of Claim arising from
the rejection or repudiation of such lease must be filed with the
Notice and Claims Agent within 30 days after date of service of
notice of confirmation of the Pian; and (iti) any date that this Court
may fix in the applicable order approving such rejection (the
“Rejection Damages Bar Date”),

For the avoidance of doubt, a counterparty to an executory contract
or unexpired lease is permitted to file a single Proof of Claim on
account of its claims arising under the applicable contract or lease
agreement (including claims for prepetition defaults and rejection
damages) by the Rejection Damages Bar Date.

il. Parties Exempted fram the Bar Date.

4, The following categories of claimants shall not be required to file a Proof of Claim

by the applicable Bar Date:

a.

any person or entity who already has filed a signed Proof of Claim
against the respective Debtor(s) with the Clerk of this Court or with
Prime Clerk in a form substantially similar to Official Form 410 or

Exhibit J hereto;

any person or entity whose claim is listed on the Schedules if: (i) the
claim is wof scheduled as any of “disputed,” “contingent,” or
“unliquidated;” (ii) such person or entity agrees with the amount,
nature, and priority of the claim as set forth in the Schedules; and
(iif} such person or entity does not dispute that its claim is an
obligation only of the specific Debtor against which the claim is
listed in the Schedules;

any person or entity whose claim has previously been allowed by
order of the Court;

 
Case 19-12122-KG Doc 396 Filed 11/05/19 Page 5of 12

h.

k.

any person or entity whose claim has been paid in full by the Debtors
pursuant to the Bankruptcy Code or in accordance with an order of
the Court;

any Debtor or non-Debtor subsidiary having a claim against another
Debtor;

any person or entity whose claim is solely against any of the
Debtors’ non-Debtor affiliates;

any holder of an equity interest in the Debtors need not file a proof
of interest with respect to the ownership of such equity interest at
this time; provided however, that any holder of an equity interest
who wishes to assert a claim against the Debtors, including a claim
relating to such equity interest or the purchase or sale of such
interest, must file a Proof of Claim asserting such claim on or prior
to the Claims Bar Date pursuant to procedures set forth herein;

an employee of the Debtors who was employed as of the Petition
Date, if an order of this Court authorized the Debtors to honor such
claim in the ordinary course of business as a wage, commission,
benefit, health care claim, or severance; provided that an employee
must submit a Proof of Claim by the Claims Bar Date for all other
claims arising before the Petition Date, including claims for
wrongful termination, discrimination, harassment, hostile work
environment, and/or retaliation;

any current or former officer, director, or employee of any Debtor
for claims based on indemnification, contribution, or
reimbursement;

any person or entity holding a claim for which a separate deadline
is fixed by this Court;

claims for fees and expenses of professionals retained in these
chapter 11 cases;

any DIP Agent, DIP Lender, or Prepetition ABL Secured Party with
regard to claims arising from or relating to the DIP Documents or
the Prepetition ABL Documents (each term in this subparagraph as
defined in the Debtors’ postpetition financing order
{Docket No. 133]); and

any entity holding a claim allowable under sections 503{b) and
507(a)(2) of the Bankruptcy Code as an expense of administration
incurred in the ordinary course, provided that any entily asserting a
claim entitled to priority under section 503(b)(9) of the Bankruptcy

 
Case 19-12122-KG Doc 396 Filed 11/05/19 Page 6 of 12

Code must assert such claims by filing a request for payment or a
Proof of Claim on or prior to the Claims Bar Date.

TH. Substantive Requirements of Proofs of Claim.

5. The following requirements shall apply with respect to filing and preparing each
Proof of Claim:

a. Contents. Each Proof of Claim must: (i) be written in English;
(ii) include a claim amount denominated in United States dollars;
(iii) conform substantially with the Proof of Claim Form provided
by the Debtors or Official Form 410; and (iv) be signed by the
claimant or by an authorized agent or legal representative of the
claimant.

b. Section 503(6)(9) Claim. Any Proof of Claim asserting a claim
entitled to priority under section 503(b)(9) of the Bankruptcy Code
must also: (i) include the value of the goods delivered to and
received by the Debtors in the twenty (20) days prior to the Petition
Date; (ii) attach any documentation identifying the particular
invoices for which the 503(b)(9) claim is being asserted; and
(iii) attach documentation of any reclamation demand made to the
Debtors under section 546(c) of the Bankruptcy Code (if
applicable).

c. Original Signatures Required. Only original Proots of Claim or
claims filed electronically through the interface available at
https://cases.primeclerk.com/Forever21 may be deemed acceptable
for purposes of claims administration. Copies of Proofs of Claim or
Proofs of Claim sent by facsimile or electronic mail will not be
accepted.

d. Identification of the Debtor Entity. Each Proof of Claim must
clearly identify the Debtor against which a claim is asserted,
including the individual Debtor’s case number. A Proof of Claim
filed under the joint administration case mumber (No. 19-12122
(KG)), or otherwise without identifying a specific Debtor, will be
deemed as filed only against Forever 21, Inc.

&. Claim Against Multiple Debtor Entities. Unless otherwise ordered
by this Court, each Proof of Claim must state a claim against only
one Debtor and clearly indicate the Debtor against which the claim
is asserted. To the extent more than one Debtor is listed on the Proof
of Claim, such claim may be treated as if filed only against the
first-listed Debtor.
Case 19-12122-KG Doc 396 Filed 11/05/19 Page 7 of 12

f Supporting Documentation. Each Proof of Claim must include
supporting documentation in accordance with Bankruptcy
Rules 3001(c) and (d). If, however, such documentation is
voluminous, such Proof of Claim may instead include a summary of
such documentation, and if such documentation is not available, the
Proof of Claim shall include an explanation as to why such
documentation is not available; provided that any creditor that
receives a written request from the Debtors for additional
documentation shall be required to transmit such documentation to
the Debtors’ counsel no later than 10 days from the date of such
request.

g. Timely Service. Each Proof of Claim must be filed, including
supporting documentation, so as to be actually received by the
Claims and Notice Agent on or before the Claims Bar Date or the
Governmental Bar Date, as applicable (or, where applicable, on or
before any other bar date as set forth herein or by order of the Court)
either: (i)electronically through the interface available at
https://eases.primeclerk.com/Forever21, under the “Submit a
Claim” tab or (ii) by first class U.S. mail, by overnight U.S. mail, or
other hand delivery system at the following address:

Forever 21, Inc., et al. Claims Processing
c/o Prime Clerk LLC
856 Third Avenue, Suite 412
Brooklyn, New York 11232

 

PROOFS OF CLAIM SUBMITTED BY FACSIMILE OR
ELECTRONIC MAIL WILL NOT BE ACCEPTED.

 

 

 

h. Receipt of Service. Claimants wishing to receive acknowledgment
that their Proofs of Claim were received by Prime Clerk must submit
(i) a copy of the Proof of Claim Form (in addition to the original
Proof of Claim Form sent to Prime Clerk); and (#1) a self-addressed,
stamped envelope to Prime Clerk.

Iv. Identification of Known Creditors.

6. The Debtors shall mail notice of the Claims Bar Date (or the Governmental Bar
Date, as applicable) to their known creditors, and such mailing shall be made to the last known

mailing address for cach such creditor.
Case 19-12122-KG Doc 396 Filed 11/05/19 Page 8 of 12

Vv. Precedures for Providing Notice of the Bar Date.

A. Mailing of Bar Date Notices.

7. Pursuant to Bankruptcy Rule 2002(a)(7), the Debtors propose to cause written

notice of the

(the “Bar Date Notice,” and, together with the Proof of Claim Form, collectively, the “Bar Date

Package”) to be mailed via first class mail, no later than 3 business days after the filing of the

Dates, substantially in the form annexed as Exhibit 2

Schedules, to the following parties:

a.

b.

the U.S. Trustee for the District of Delaware;

the entities listed as holding the 50 largest unsecured claims against
the Debtors (on a consolidated basis);

proposed counsel to the Committee;

counsel to the administrative agent and the lenders under the
Debtors’ postpetition debtor-in-possession financing facility;

the administrative agent and lenders under the Debtors’ prepetition
revolving loan facility and counsel thereto

all known creditors and other known holders of claims against the
Debtors, and their counsel (if known), including all entities listed in
the Schedules as holding claims against the Debtors, including
claims that the Debtors list as contingent, unliquidated, or disputed;

all entities that have requested notice of the proceedings in these
chapter E cases pursuant to Bankruptcy Rule 2002 as of the date of
the Bar Date Order;

all entities that have filed Proofs of Claim in these chapter 11 cases
as of the date of the Bar Date Order;

all known non-Debtor equity and interest holders of the Debtors as
of the date the Bar Date Order is entered (whose Bar Date Package
shall not contain a Proof of Ciaim Form);

all known entities who are party to executory contracts and
unexpired leases with the Debtors;

all known entities who are party to litigation with the Debtors, and
their counsel, if known;
Case 19-12122-KG Doc 396 Filed 11/05/19 Page 9 of 12

1. all current and former employees (to the extent that contact
information for former employees is available in the Debtors’
records);

mn. all regulatory authorities that regulate the Debtors’ businesses,

including environmental and permitting authorities;

n. the Office of the Attorney General for each state in which the
Debtors maintain or conduct business;

QO. the United States Internal Revenue Service; and

p. all other taxing authorities for the jurisdictions in which the Debtors
maintain or conduct business.

8. The Debtors shall provide all known creditors listed in the Debtors’ Schedules and,
upon any amendment to the Debtors’ Schedules, each of the creditors affected by such amendment,
with a “personalized” Proof of Claim Form, which will identify how the Debtors have scheduled
the creditors’ claim in the Schedules, including, without limitation: (a) the identity of the Debtor
against which the creditor’s claim is scheduled; (b) the amount of the scheduled claim, if any;
(c) whether the claim is listed as contingent, unliquidated, or disputed; and (d) whether the claim
is listed as secured, unsecured priority, or unsecured non-priority. Each creditor shall have an
opportunity to inspect the Proof of Claim Form provided by the Debtors and correct any
information that is missing, incorrect, or incomplete. Additionally, any creditor may choose to
submit a Proof of Claim on a different form as long as it is substantially similar to Official
Form 410.

9. After the initial mailing of the Bar Date Packages, the Debtors may, in their sole
discretion, make supplemental mailings of notices or packages, including in the event that:
(a) notices are returned by the post office with forwarding addresses; (b) certain parties acting on
behalf of parties in interest decline to pass along notices to these parlies and instead return their

names and addresses to the Debtors for direct mailing, and (c) additional potential claimants
Case 19-12122-KG Doc 396 Filed 11/05/19 Page 10 of 12

become known as the result of the Bar Date mailing process. In this regard, the Debtors may make
supplemental mailings of the Bar Date Package in these and similar circumstances at any time up
to 21 days in advance of the applicable Bar Date, with any such mailings being deemed timely and
the relevant Bar Date being applicable to the recipient creditors.

B. Publication of the Bar Date Notice.

10. The Debtors shall cause notice of the Claims Bar Date and the Governmental Bar
Date to be given by publication to creditors to whom notice by mail is impracticable, including
creditors who are unknown or not reasonably ascertainable by the Debtors and creditors whose
identities are known but whose addresses are unknown by the Debtors. Specifically, the Debtors
shall cause the Bar Date Notice to be published, modified for publication in substantially the form
annexed hereto as Exhibit 3 (the “Publication Notice”), on one occasion in The Financial Times
(international edition), USA Today (national edition), and The Wall Street Journal (national
edition) on or before December 23, 2019, thus satisfying the requirements of Bankruptcy Rule
2002(a)(7) that such notice be published at least 21 days before the Claims Bar Date.

li. Notice of the Bar Dates as set forth in this order and in the manner set forth herein
(including, but not limited to, the Bar Date Notice, the Publication Notice, and any supplemental
notices that the Debtors may send from time to time) constitutes adequate and sufficient notice of
each of the Bar Dates and satisfies the requirements of the Bankruptcy Code, the Bankruptcy
Rules, and the Local Rules.

VI. Consequences of Failure to File a Proof of Claim.

12. Absent further order of this Court to the contrary, any person or entity who is
required, but fails, to file a Proof of Claim in accordance with the Bar Date Order on or before the
applicable Bar Date shall be forever barred, estopped, and enjoined from asserting, in these chapter

1] cases, such claim against the Debtors (or filing a Proof of Claim), shall be prohibited from

10
Case 19-12122-KG Doc 396 Filed 11/05/19 Page 11 of 12

voting to accept or reject any plan filed in these chapter 1] cases, shall not participate in any
distribution in these chapter 11 cases on account of such claim, and, upon the effective date of a
confirmed chapter 11 plan of reorganization, the Debtors and their property shall be forever
discharged from any and all indebtedness or liability with respect to or arising from such claim;
provided, however, that this does not limit any rights a person or entity may or may not have under
Bankruptcy Rule 3003(c)(2); provided further that late-filed Proofs of Claim shall be treated in
accordance with section 726(a)(3) of the Bankruptcy Code; provided further that a holder of a
claim shall be able to assert and vote upon any undisputed, noncontingent, and liquidated claims
identified in the Schedules on behalf of such holder, in the amount set forth in the Schedules, and
receive distributions under any plan of reorganization or liquidation in these chapter 11 cases on
account of such scheduled claims. Without limiting the foregoing sentence, any creditor asserting
a claim entitled to priority pursuant to section 503(b)(9) of the Bankruptcy Code that fails to file a
Proof of Claim in accordance with this Order shall not be entitled to any priority treatment on
account of such claim pursuant to section 503(b)(9) of the Bankruptcy Code, regardless of whether
such claim is identified in the Schedules as not contingent, not disputed, and not liquidated.

13. Notice of the Bar Dates as set forth in this Order and in the manner set forth herein
(including, but not limited to, the Bar Date Notice, the Publication Notice, and any supplemental
notices that the Debtors may send from time to time) constitutes adequate and sufficient notice of
each of the Bar Dates and satisfies the requirements of the Bankruptcy Code, the Bankruptcy
Rules, and the Local Rules.

Vil. Miscellaneous.

14. To the extent the Debtors discontinue the Gift Cards Program in the ordinary course
of business (each term in this paragraph as defined in the Debtors’ customer programs motion

[Docket No. 15]}, holders of the Gift Cards provided notice of such discontinuation pursuant to

I]
Case 19-12122-KG Doc 396 Filed 11/05/19 Page 12 of 12

the Final Order (1} Authorizing the Debtors to Maintain and Administer Their Existing Customer
Programs and Honor Certain Prepetition Obligations Related Thereto and (Ul) Granting Related
Relief shall have 21 days following service of the notice of discontinuance of the Gift Cards
Pragram to file a Proof of Claim, notwithstanding the Bar Date approved herein, For the avoidance
of doubt, absent such discontinuation of the Gift Cards Program, a holder of a Gift Card issued
prepetition shall not be obligated to file a Proof of Claim.

15. Notice of the Motion as provided therein shall be deemed good and sufficient notice
of such Motion and the requirements of the Bankruptcy Rules and the Locai Rules are satisfied by
such notice.

16. Notwithstanding any Bankruptcy Rule to the contrary, the terms and conditions of
this Order are immediately effective and enforceable upon its entry.

17, The Debtors are authorized to take all actions necessary to effectuate the relief
granted in this Order in accordance with the Motion.

18. This Court retains exclusive jurisdiction with respect to all matters arising from or
related to the implementation, interpretation, and enforcement of this

Dated: bye & 5 , 2019 X

Wilmington, Delaware THE HPNORABLE IKKEVIN GROSS
UNITED STATES BANKRUPTCY JUDGE

  
